Katz, J.,
with whom Berdon, J., joins, dissenting. Today the majority concludes that the citizens of Connecticut have no reasonable expectation of privacy in their garbage when that garbage has been placed in *646sealed, opaque bags at the curb. They hold that article first, § 7, of the Connecticut constitution affords no protection against systematic police searches of those bags. The majority does not exclusively rely upon California v. Greenwood, 486 U.S. 35, 37, 108 S. Ct. 1625, 100 L. Ed. 2d 30 (1988) (fourth amendment to the federal constitution does not protect garbage placed at curb for collection against warrantless police searches and seizures),1 but instead relies upon statutes as well as the existence of unwelcome intruders to hold that it is not reasonable for Connecticut citizens to have an expectation of privacy in their garbage.
Both the majority and this dissent address only the second prong2 of the two-part standard that has traditionally been used under the federal constitution to assess whether a warrantless search and seizure of property has violated a person’s constitutional rights. See Katz v. United States, 389 U.S. 347, 361, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967) (Harlan, J., concurring). The issue is whether, in Connecticut, the owners or custodians of garbage placed at the curb have an expectation of privacy that the citizens of Connecticut would consider reasonable. I believe they do.
*647The determination that a particular place3 is shielded by the Connecticut constitution requires that the place be one that society is prepared to give deference to because of “its code of values and its notions of custom and civility . . . .” United States v. Taborda, 635 F.2d 131, 138 (2d Cir. 1980) (applying this test where fourth amendment is under consideration). Whether an expectation of privacy is legitimate under the Connecticut constitution depends on whether it is one recognized and permitted by the citizens of Connecticut. A constitutional expectation of privacy does not require an “untrammeled power to admit and exclude”; Minnesota v. Olson, 495 U.S. 91, 99, 110 S. Ct. 1684, 109 L. Ed. 2d 85 (1990); and it does not require that the area involved be hidden from the public eye. State v. Mooney, 218 Conn. 85, 110-11, 588 A.2d 145, cert. denied, U.S. , 112 S. Ct. 330, 116 L. Ed. 2d 270 (1991). That the area involved was public is a relevant consideration, but does not mechanistically close the door upon the inquiry. United States v. Ruckman, 806 F.2d 1471, 1476 (10th Cir. 1986) (McKay, J., dissenting).
The tension between the immediate reaction to the word garbage and the reality of what we place in our opaque, sealed trash bag is not easily resolved. I believe that although the defendant’s property may have been abandoned, his reasonable expectation of privacy therein was not. Nearly “ ‘every human activity ultimately manifests itself in waste products. . . .’Asingle bag of trash testifies eloquently to the eating, reading, and recreational habits of the person who produced it. A search of trash, like a search of the bed*648room, can relate intimate details about sexual practices, health, and personal hygiene. Like rifling through desk drawers or intercepting phone calls, rummaging through trash can divulge the target’s financial and professional status, political affiliations and inclinations, private thoughts, personal relationships, and romantic interests.” California v. Greenwood, supra, 50 (Brennan, J., dissenting). Indeed, the contents of a sealed, opaque trash bag may be more private, and thus should deserve as much protection, as many other containers whose contents have been protected. Arkansas v. Sanders, 442 U.S. 753, 762 n.9, 99 S. Ct. 2586, 61 L. Ed. 2d 235 (1979) (“comparatively small, unlocked suitcase”); State v. Mooney, supra, 89 (duffel bag and cardboard box).
Even the majority recognizes that an examination of garbage may reveal highly personal information. It then lists categories of such material that “we think it reasonable for Connecticut residents to wish to maintain as confidential.” See majority opinion, footnote 19. The majority suggests, however, that it is also reasonable for society to expect citizens to take affirmative steps—such as shredding or destroying—to hide garbage that they wish to keep private. How many of us, as Connecticut residents, feel the need to shred or destroy personal information before discarding it in order to protect its confidentiality?4 The very fact that Connecticut residents customarily discard highly personal and typically confidential information into their garbage without first shredding or destroying it, is a strong indication that they expect these items to remain private. Although the majority believes that much of *649what we discard is highly personal and that it is reasonable for people to want to maintain a privacy interest in such material, the majority, nevertheless, has concluded that our expectation of such privacy is unreasonable. This is where the majority and this dissent part company.
The majority first reasons that because we can assume that garbage left at the curb is readily accessible to animals, children, scavengers, snoops and other similar intruders, we lose an expectation of privacy in such garbage from the intentional and deliberate canvassing by the police. It further rejects totally that a person’s expectation of privacy can differ with regard to different classes of people. The problem with these positions is that they allow garbage-pickers to dictate how we as a society choose to live and what values we choose to protect. The accessibility of garbage to outsiders is not dispositive unless we choose to condone, endorse and ratify such conduct.5 Additionally, the mere fact that we recognize the possibility that an unwelcome scavenger may rummage through our garbage, is not the same as wholesale acceptance of detailed, systematic inspection by law enforcement. Merely because we are aware that leaving garbage for disposal may involve risks to our privacy interests does not mean that we need to add constitutionally to those risks through unrestrained scrutiny by police.6 A. *650Amsterdam, “Perspectives on the Fourth Amendment,” 58 Minn. L. Rev. 349, 406-407 (1974). It is more reasonable to expect that those who are authorized to remove garbage will do so in the manner provided by private contract or through municipal ordinance than to expect that the garbage collector, into whose care it has been deposited, or some scavenger will rifle through it.7 See State v. Schultz, 388 So. 2d 1326, 1330 (Fla. App. 1980) (Anstead, J., dissenting). The possibility that an unwelcome intruder may scavenge *651through our garbage is not the foundation upon which this court should test what is reasonable.8
The public has characterized this conduct as “ ‘a disgusting invasion of personal privacy,’ Flieger, Investigative Trash, U.S. News & World Report, July 28, 1975, p. 72 (editor’s page); ‘indefensible ... as civilized behavior,’ Washington Post, July 10, 1975, p. A18, col. 1 (editorial); and contrary to ‘the way decent people behave in relation to each other,’ ibid”; California v. Greenwood, supra, 52 (Brennan, J., dissenting); when it was done by a tabloid reporter to expose the details of Henry Kissinger’s “intimate activit[ies] associated with the ‘sanctity of [his] home and the privacies of [his] life. . . .’” (Citation omitted.) Oliver v. United States, 466 U.S. 170, 180, 104 S. Ct. 1735, 80 L. Ed. 2d 214 (1984). Moreover, this unsavory and perhaps even revolting conduct is often illegal, particularly in our urban areas.9
In evaluating the reasonableness of a person’s expectation that his sealed, opaque container will not be part of a systematic examination by police, we look to “understandings that are recognized and permitted by *652society . . . .” (Citation omitted; internal quotation marks omitted.) Minnesota v. Olson, supra, 100. It must be acknowledged that the state has the authority to regulate the disposal of garbage. “Were it not for such regulations, people who want to maintain the privacy of their garbage could either bury it in their backyards or burn it. They would need not then fear that the garbage might be disturbed by animals, children, scavengers, snoops, and other members of the public ... or by unreasonable police searches. . . . [I]f pursuant to that authority it compels people to alter their conduct, it may not then contend that that conduct no longer deserves constitutional protection.” (Citations omitted; internal quotation marks omitted.) State v. Hempele, 120 N.J. 182, 212, 576 A.2d 793 (1990). General social norms help define what expectations of privacy will be tolerated. Robbins v. California, 453 U.S. 420, 428, 101 S. Ct. 2841, 69 L. Ed. 2d 744 (1981). The social norm is to place garbage in opaque bags at curbside locations as in this case. If the defendant’s privacy has been compromised, it is as a result of a law that controls the method by which he disposes of his personal effects in a manner that offers no protection from government scrutiny. See Hamden Town Code of Ordinances §§ 94.39 (A) and 94.22 (A) (1990).
The majority relies heavily on the recycling statutes for the position that because garbage collectors have a statutory duty to assist municipal authorities in identifying recycling violators, which duty must necessarily entail the authority to inspect the contents of garbage placed for collection; see, e.g., General Statutes § 22a-220c; the citizens of Connecticut, therefore, have a greatly diminished expectation of privacy. There are several reasons why such legislation is not a legitimate basis upon which to determine a constitutional right. The first is the existence of other legislation that could be relied upon to demonstrate that we do pre*653sume that the protections of article first, § 7, apply to garbage. Many local ordinances prohibit garbage picking at the curb. See footnote 9 of this dissent. While these regulations may have been enacted to protect the exclusive right of a city or its authorized agent to collect trash or to promote sanitation and cleanliness, they may also have been based upon the recognition that people do have an expectation of privacy in their trash that we want to respect and protect. If we also assume people know of these regulations, then their perception that their garbage will not be violated by outsiders becomes reasonable. State v. Hempele, supra, 208-209.
More importantly, the majority violates the most basic tenets of jurisprudence when it holds that our constitutional right to privacy is circumscribed by recycling legislation. The landmark case of Marbury v. Madison, 5 U.S. (1 Cranch) 137, 176-78 (1803), established: “The powers of the legislature are defined and limited; and that those limits may not be mistaken, or forgotten, the constitution is written. To what purpose are powers limited, and to what purpose is that limitation committed to writing, if these limits may, at any time, be passed by those intended to be restrained? . . . It is a proposition too plain to be contested, that the constitution controls any legislative act repugnant to it; or, that the legislature may alter the constitution by an ordinary act.
“Between these alternatives there is no middle ground. The constitution is either a superior paramount law, unchangeable by ordinary means, or it is on a level with ordinary legislative acts, and, like other acts, is alterable when the legislature shall please to alter it.
¡i« * *
“If an act of the legislature, repugnant to the constitution, is void, does it, notwithstanding its invalidity, bind the courts, and oblige them to give it effect? *654... It is emphatically the province and duty of the judicial department to say what the law is. . . .
“So if a law be in opposition to the constitution; if both the law and the constitution apply to a particular case, so that the court must either decide that case conformably to the law, disregarding the constitution; or conformably to the constitution, disregarding the law; the court must determine which of these conflicting rules governs the case. This is of the very essence of judicial duty.”
Government regulations become relevant only after it has been determined that constitutional protections apply. See, e.g., Skinner v. Railway Labor Executives' Assn., 489 U.S. 602, 109 S. Ct. 1402, 103 L. Ed. 2d 639 (1989). Although the majority insists that it is not directly relying on the recycling statutes to determine that the defendant did not have a reasonable expectation of privacy in his garbage, it in fact relies on these statutes to inform Connecticut residents what to expect. The court is saying, in effect, to Connecticut citizens, that since these statutes exist, you can reasonably infer from them that your garbage is not private and, therefore, any expectation of privacy is unreasonable. How is this not reliance by the majority? I cannot condone the majority’s use of state statutes to define the contours of our right to privacy under the Connecticut constitution.
Another reason that the recycling statutes should not be relied upon in the context of the case before us comes from the legislation itself. These recycling statutes were enacted based upon environmental considerations. See 33 H.R. Proc., Pt. 18, 1990 Sess., pp. 6098-99. Thus, the legislation that permits recycling collectors to examine an individual’s garbage to determine compliance with the recycling laws does not ultimately determine a person’s legitimate expectation of privacy. “A deter*655mination of the standard of reasonableness applicable to a particular class of searches requires ‘balancing] the nature and quality of the intrusion on the individual’s Fourth Amendment interests against the importance of the governmental interests alleged to justify the intrusion.’ United States v. Place, 462 U.S. 696, 703 [103 S. Ct. 2637, 77 L. Ed. 2d 110] (1983); Camara v. Municipal Court, [387 U.S. 523, 536-37, 87 S. Ct. 1727, 18 L. Ed. 2d 930 (1967)].” O’Connor v. Ortega, 480 U.S. 709, 719, 107 S. Ct. 1492, 94 L. Ed. 2d 714 (1987). In O’Connor v. Ortega, supra, 719-20, the court held that in the case of a search by a public employer, the employee’s legitimate expectations of privacy must be balanced against the government’s need for supervision and efficiency. The court stated that in order for the search to be reasonable, it must be work related. Id., 725-26. If it is not work related or if the search is for evidence of criminal misconduct, a warrant is required. See id., 721. Any compromise to our legitimate expectations of privacy can only be to advance the ultimate goal to which the search could contribute. New Jersey v. T.L.O., 469 U.S. 325, 357-58, 105 S. Ct. 733, 83 L. Ed. 2d 720 (1985) (Brennan, J., concurring). Therefore, even if we assume the constitutionality of General Statutes § 22a-220c, which is not before us today, such legislation allows only for a very limited search by a refuse collector to determine if recyclable items are contained within an individual’s garbage and did not contemplate a wholesale, systematic exploration by the police.10 Additionally, the statute provides for *656inspection based solely upon “reason.” General Statutes § 22a-220c (a). Even if “reason” means only “reasonable articulable suspicion,” it connotes at least a limited privacy right.
In this case, the defendant had a reasonable expectation of privacy in the contents of his trash bags and should be able to claim the protection of article first, § 7, of the Connecticut constitution. Without the reference to the items seized in the search of the defendant’s trash, the warrant affidavit was insufficient to establish probable cause. Therefore, I would reverse the judgment of conviction and remand the case to allow the defendant to withdraw his conditional plea.
I respectfully dissent.

 This opinion is not based upon the textual difference between the two constitutional provisions, which is only one of several tools of analyses that should be employed in construing the contours of our state constitution. State v. Geisler, 222 Conn. 672, 684-86, 610 A.2d 1225 (1992). As this court has previously recognized, the language of article first, § 7, of our state constitution; see majority opinion, footnote 1, supra; and the fourth amendment to the United States constitution; see majority opinion, footnote 8, supra; are “quite similar.” State v. Marsala, 216 Conn. 150, 159, 216 A.2d 58 (1990). Moreover, I agree with the majority that the state’s attempt to draw a distinction between the words “effects” in the federal constitution and what the state claims is the narrower “possessions” in article first, § 7, is not persuasive.


 The state has briefly raised the question of the defendant’s failure to meet the subjective prong of the Katz test. Neither the trial court, nor the Appellate Court relied upon or even suggested that the first prong had not been satisfied. Therefore, I will not make that assumption either.


 As this court has stated, the relevant inquiry in deciding whether there is a reasonable expectation of privacy involves an examination into the particular place invaded. When the search is of a closed container, however, the particular “place” is the interior of the container. State v. Mooney, 218 Conn. 85, 103-104, 588 A.2d 145, cert. denied, U.S. , 112 S. Ct. 330, 116 L. Ed. 2d 270 (1991).


 Moreover, the majority’s suggestion that we shred our garbage is not sufficient to impede the prying eyes of determined government agents. E.g., United States v. Scott, 975 F.2d 927 (1st cir. 1992) (Internal Revenue Service agents seized and pieced together shredded documents reduced to 5/32 inch strips from the defendant’s garbage).


 “The mere possibility that unwelcome meddlers might open and rummage through the containers does not negate the expectation of privacy in their contents any more than the possibility of a burglary negates an expectation of privacy in the home; or the possibility of a private intrusion negates an expectation of privacy in an unopened package; or the possibility that an operator will listen in on a telephone conversation negates an expectation of privacy in the words spoken on the telephone.” (Emphasis in original.) California v. Greenwood, 486 U.S. 35, 54, 108 S. Ct. 1625, 100 L. Ed. 2d 30 (1988) (Brennan, J., dissenting).


 The majority maintains that we cannot have different expectations of privacy as to different people. To support its position against this distinc*650tion based on status, the court cites to State v. Liptak, 21 Conn. App. 248, 255, 573 A.2d 323, cert. denied, 215 Conn. 809, 576 A.2d 540 (1990), wherein the Appellate Court stated that “[i]f one has a reasonable expectation that various members of society may enter the property in their personal or business pursuits, he should find it equally likely that the police will do so.” (Internal quotation marks omitted.) That opinion relied in part on this court’s opinion in State v. Brown, 198 Conn. 348, 357, 503 A.2d 566 (1986), wherein we recognized a diminished expectation of privacy in common areas of a multifamily dwelling. Implicit in both these cases is that the areas in question have been exposed to at least some members of the public with the owner’s permission. In this case, the defendant did not allow exposure of his garbage. All he allowed to be exposed to the public were the exteriors of opaque, sealed containers. Until the bags were opened by the police, the contents of the defendant’s garbage bag were hidden from the public’s view.


 There are several other instances of people turning containers over to a third party without compromising their privacy interest in the contents. “ ‘Were it otherwise, a letter or package would lose all Fourth Amendment protection when placed in a mail box or other depository with the “express purpose” of entrusting it to the postal officer or a private carrier; those bailees are just as likely as trash collectors (and certainly have greater incentive) to “sor[t] through” the personal effects entrusted to them, “or permi[t] others, such as police to do so.” ’ ” State v. Hempele, 120 N. J. 182, 208, 576 A.2d 793 (1990), quoting California v. Greenwood, 486 U.S. 35, 55, 108 S. Ct. 1630, 100 L. Ed. 2d 46 (1988) (Brennan, J., dissenting). The difference between these examples and the case of trash is that with a letter or package the sender expects to lose his privacy once it is in the hands of the person to whom it is addressed, whereas with trash, the person depositing it expects that it will be destroyed without first being examined. Only when it has been ‘ ‘physically exposed” by the person depositing it with a third party can it be said that that person has no legitimate expectation of privacy in its contents. Note, “The Supreme Court—Leading Cases,” 102 Harv. L. Rev. 143, 195 (1988).


 Additionally, the majority’s reliance on the aerial view cases is misplaced. People can observe areas in which one might have a subjective privacy expectation by engaging in normal, everyday flying in airplanes or helicopters. Therefore, courts have held that any such subjective expectation of privacy would not be reasonable. Florida v. Riley, 488 U.S. 445, 451-52, 109 S. Ct. 693, 102 L. Ed. 2d 835 (1989); California v. Ciraolo, 476 U.S. 207, 215, 106 S. Ct. 1809, 90 L. Ed. 2d 210 (1986). Moreover, the Federal Aviation Administration would be most distressed to learn that flying, a highly regulated activity used for pleasure, business and war-related enterprise, can be placed alongside garbage picking as a reason to defeat a person’s expectation of privacy.


 E.g., New London City Code of Ordinances § 11-59 (1989), entitled “Private Scavenging”; Enfield Town Code § 8B-6 (a), (b) (1991), entitled in part “Prohibition against Removing Recyclable Materials from Designated Disposal Site”; see also Branford Town Code § 213-20 (A) (1991), entitled “Scavenging Prohibited”; Stratford Town Code § 108-20 (1988), entitled “Scavenging in Town Dump Prohibited.”


 Several lines of cases teach us that under some circumstances the purpose of a search is deemed relevant in deciding the degree of protection afforded by the fourth amendment. See Hudson v. Palmer, 468 U.S. 517, 527, 104 S. Ct. 3194, 82 L. Ed. 2d 393 (1984) (under appropriate circumstances the purpose of a search is relevant to the question of whether a defendant’s subjective expectation of privacy is reasonable under the fourth amendment); see also Amezquita v. Hemandez-Colon, 518 F.2d 8, 12 n.7 (1st Cir. 1975), cert. denied, 424 U.S. 916, 96 S. Ct. 1117, 47 L. Ed. 2d 321 (1976) (fourth amendment constraints on government as law enforcer *656may be greater than as landowner); Biehunik v. Felicetta, 441 F.2d 228, 231 (2d Cir.), cert. denied, 403 U.S. 932, 91 S. Ct. 2256, 29 L. Ed. 2d 711 (1971) (administrative purpose, rather than criminal investigatory purpose, of seizure relevant to its reasonableness); United States v. Hagarty, 388 F.2d 713, 717-18 (7th Cir. 1968) (whether purpose of search is for criminal investigation or administrative purpose is relevant to scope of fourth amendment protection). “Thus, the purpose of the police invasion may shape the determination of the reasonableness of an expectation of privacy.” State v. Mooney, 218 Conn. 85, 101 n.13, 588 A.2d 145, cert. denied, U.S. , 112 S. Ct. 330, 116 L. Ed. 2d 270 (1991). The same principles apply to analysis of article first, § 7, of the Connecticut constitution.